Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the initial office action that has been issued in response to patent application 16/672,996 filed on 11/04/2019. Claims 1-20, as originally filed, are currently pending and have been considered below. Claim 1, 10, and 19 are independent claims.

Information Disclosure Statement
The information disclosure statement (IDS) are submitted on 11/04/2019 and 11/07/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show reference character 110 as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “108” has been used to designate both encoder/inference network and latent space/variable distribution in Figure 1.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 200.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 11 objected to because of the following informalities:  “The computer program product of claim 1” should read “The computer program product of claim 10”.  Appropriate correction is required.

Claim Interpretation
“computer readable storage medium” in claims 10-18 are interpreted as “non-transitory computer readable storage medium” in view of [0083], which recites “A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Burgess et al. (“Understanding disentangling in β-VAE”) in view of Korthals et al. (“Jointly Trained Variational Autoencoder for Multi-Modal Sensor Fusion”) 
Regarding Claim 1,
Burgess al. teaches a computer-implemented method of improving an operation of a variational autoencoder, comprising (Burgess et al., Section 6 Pg. 8, “We have developed new insights into why β-VAE learns an axis-aligned disentangled representation of the generative factors of visual data compared to the standard VAE objective. In particular, we identified pressures which encourage β-VAE to find a set of representational axes which best preserve the locality of the data points, and which are aligned with factors of variation that make distinct contributions to improving the data log likelihood. We have demonstrated that these insight produce an actionable modification to the β-VAE training regime” teaches a method for improving the training of Variational Autoencoders).
Burgess et al. does not appear to explicitly teach training a generator network of a variational autoencoder to approximate a simulator and generate a first result, the simulator associated with input data and output data, wherein a training data set for the generator network includes the simulator's input data and output data; and based on the simulator's output data and the first result of the generator network, training an inference network of the variational autoencoder to generate a second result, the second result of the trained inference network inverting the first result of the generator and approximating the simulator's input data, the trained inference network functioning as an inverted simulator
However, Korthals et al., teaches training a generator network of a variational autoencoder to approximate a simulator and generate a first result, the simulator associated with input data and output data, wherein a training data set for the generator network includes the simulator's input data and output data (Korthals et al., Fig. 1 and Section I Pg. 2, “We present a novel approach to build and train a multimodal VAE (M'VAE), which models the posterior (i.e. encoders or inverse model) and likelihood (i.e. decoder or forward model) of all combinations of modalities, that comprises the complete marginal joint log-likelihood without loss of generality. Furthermore, we propose a novel objective to maintain re-encoded embeddings (i.e. observation → encoding → decoding → encoding → …) which is necessary to facilitate our proposed fusion approach” teaches training of the encoders or inverse model (corresponds to the generator network) to generate a parameter outputs (corresponds to the first result). Fig. 3 and Section IV Pg. 5, “Furthermore, we investigate a tri-modal data set collected via the Autonomous Mini-Robot [26] simulator comprising a camera, LiDAR, and reflectance sensor. Assuming closed world conditions, only primitive objects with the attributes color E {red, green}, shape E {cylindric, cubic}, and reflectance E {mat, shiny} exist, which results in 23 = 8 objects. Therefore, every object is only assignable to one class in a classification task, if and only if every attribute is sensed” teaches the dataset includes input data from sensor and classes (corresponds to the output). The observations of objects from the camera and LiDAR in the Gazebo simulation is approximated). 
based on the simulator's output data and the first result of the generator network, training an inference network of the variational autoencoder to generate a second result, the second result of the trained inference network inverting the first result of the generator and approximating the simulator's input data, the trained inference network functioning as an inverted simulator (Korthals et al., Fig. 1 and Section I Pg. 2, “We present a novel approach to build and train a multimodal VAE (M'VAE), which models the posterior (i.e. encoders or inverse model) and likelihood (i.e. decoder or forward model) of all combinations of modalities, that comprises the complete marginal joint log-likelihood without loss of generality. Furthermore, we propose a novel objective to maintain re-encoded embeddings (i.e. observation → encoding → decoding → encoding → …) which is necessary to facilitate our proposed fusion approach” teaches training of the decoder or forward model (corresponds to the inference network) by decoding (corresponds to inverting) the parameter outputs (corresponds to the first result of the generator network) to a' (corresponds to the second result). Fig. 3 and Section IV Pg. 5, “Furthermore, we investigate a tri-modal data set collected via the Autonomous Mini-Robot [26] simulator comprising a camera, LiDAR, and reflectance sensor. Assuming closed world conditions, only primitive objects with the attributes color E {red, green}, shape E {cylindric, cubic}, and reflectance E {mat, shiny} exist, which results in 23 = 8 objects. Therefore, every object is only assignable to one class in a classification task, if and only if every attribute is sensed” teaches the dataset includes input data from sensor and classes (corresponds to the output). The observations of objects from the camera and LiDAR in the Gazebo simulation is approximated).
Burgess et al. in view Korthals et al. are analogous art because they are from the same field of endeavor and are from the same problem solving area. Namely, they pertain to the field of “variational autoencoder”. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Burgess et al. with Korthals et al., with motivation of training a generator network of a variational autoencoder to approximate a simulator and generate a first result, the simulator associated with input data and output data, wherein a training data set for the generator network includes the simulator's input data and output data; and based on the simulator's output data and the first result of the generator network, training an inference network of the variational autoencoder to generate a second result, the second result of the trained inference network inverting the first result of the generator and approximating the simulator's input data, the trained inference network functioning as an inverted simulator. “Finally, we show that our approach outperforms current VAE approaches on a bi-modal MNIST & fashion-MNIST data set and works sufficiently well as a preprocessing on a tri-modal simulated camera & LiDAR data set from the Gazebo simulator” (Korthals et al., Abstract). The proposed teaching is beneficial in that it outperforms current Variation Autoencoder approaches.
Regarding Claim 2,
Burgess et al. in view Korthals et al. teaches the method of claim 1, 
Korthals et al. further teaches wherein the simulator's input data, based on which the generator network was trained, includes a representation of latent space of the variational autoencoder (Korthals et al., Fig. 1 and Section I Pg. 1-2, “VAEs encode observations into latent space features that are (ideally) linearly separable… Compressed representations- e.g. the latent space's embedding z - of an object's observations M' are efficiently transmitted between all sensing agents and independently updated as follows: As depicted in Fig. 1, z1 ∈ Z can be unfolded to the original observation using the VAE's decoder networks and combined with any new observation b to update the information in-place z1 → z2 ∈ Z” teaches the input data of the sensor (corresponds to the simulator's input data) including a representation of latent space of the VAE. Fig. 3 and Section IV Pg. 5, “Furthermore, we investigate a tri-modal data set collected via the Autonomous Mini-Robot [26] simulator comprising a camera, LiDAR, and reflectance sensor. Assuming closed world conditions, only primitive objects with the attributes color E {red, green}, shape E {cylindric, cubic}, and reflectance E {mat, shiny} exist, which results in 23 = 8 objects. Therefore, every object is only assignable to one class in a classification task, if and only if every attribute is sensed” teaches the dataset includes input data from sensor and classes (corresponds to the output). 
Burgess et al. in view Korthals et al. are analogous art because they are from the same field of endeavor and are from the same problem solving area. Namely, they pertain to the field of “variational autoencoder”. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Burgess et al. with Korthals et al., with motivation wherein the simulator's input data, based on which the generator network was trained, includes a representation of latent space of the variational autoencoder. “Finally, we show that our approach outperforms current VAE approaches on a bi-modal MNIST & fashion-MNIST data set and works sufficiently well as a preprocessing on a tri-modal simulated camera & LiDAR data set from the Gazebo simulator” (Korthals et al., Abstract). The proposed teaching is beneficial in that it outperforms current Variation Autoencoder approaches.
Regarding Claim 3,
Burgess et al. in view Korthals et al. teaches the method of claim 2, 
Burgess et al. further teaches wherein the latent space is disentangled and interpretable (Burgess et al., Section 1 Pg. 2, “β-VAE adds an extra hyperparameter β to the VAE objective, which constricts the effective encoding capacity of the latent bottleneck and encourages the latent representation to be more factorised. The disentangled representations learnt by β-VAE have been shown to be important for learning a hierarchy of abstract visual concepts conducive of imagination [17] and for improving transfer performance of reinforcement learning policies, including simulation to reality transfer in robotics” teaches the latent representation being disentangled and interpretable.
Regarding Claim 4,
Burgess et al. in view Korthals teaches the method of claim 1, 
Korthals et al. further teaches wherein the training the generator network includes supervised training (Korthals et al., Section IV Pg. 4, “It is quite common in the multi-modal VAE community to model a bi-modal data set as follows (c.f. [1]-[4]): The first modality a denotes the raw data and b denotes the label (e.g. the digits' images and labels as one-hot vector wrt. the MNIST data set). This is a rather artificial assumption and only sufficient when the objective is within a semi-supervised training framework” teaches utilizing labeled dataset (corresponds to supervised training) to train the multi-modal VAE (corresponds to a variational autoencoder that consist of a generator network)). 
Burgess et al. in view Korthals et al. are analogous art because they are from the same field of endeavor and are from the same problem solving area. Namely, they pertain to the field of “variational autoencoder”. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Burgess et al. with Korthals et al., with motivation wherein the training the generator network includes supervised training. “Finally, we show that our approach outperforms current VAE approaches on a bi-modal MNIST & fashion-MNIST data set and works sufficiently well as a preprocessing on a tri-modal simulated camera & LiDAR data set from the Gazebo simulator” (Korthals et al., Abstract). The proposed teaching is beneficial in that it outperforms current Variation Autoencoder approaches.
Regarding Claim 5,
Burgess et al. in view Korthals et al. teaches the method of claim 1, 
Burgess et al. further teaches wherein the training the inference network includes unsupervised training (Burgess et al., Section 1 Pg. 1, “β-VAE is a state of the art model for unsupervised visual disentangled representation learning. It is a modification of the Variational Autoencoder (VAE)” teaches unsupervised training on a β-VAE (corresponds to a variational autencoder that consist of an inference network).
Regarding Claim 8,
Burgess et al. in view Korthals et al. teaches the method of claim 1, 
Burgess et al. further teaches wherein the generator network is an artificial neural network (Burgess et al., Section A.1 Pg. 11, “The neural network models used for experiments in this paper all utilised the same basic architecture. The encoder for the VAEs consisted of 4 convolutional layers, each with 32 channels, 4x4 kernels, and a stride of 2. This was followed by 2 fully connected layers, each of 256 units. The latent distribution consisted of one fully connected layer of 20 units parametrising the mean and log standard deviation of 10 Gaussian random variables (or 32 for the CelebA experiment). The decoder architecture was simply the transpose of the encoder, but with the output parametrising Bernoulli distributions over the pixels. ReLU activations were used throughout” teaches the neural network models (corresponds to the artificial neural network) architecture used for an encoder (corresponds to the generator network)).
Regarding Claim 9,
Burgess et al. in view Korthals et al. teaches the method of claim 1, 
Burgess et al. further teaches wherein the inference network is an artificial neural network (Burgess et al., Section A.1 Pg. 11, “The neural network models used for experiments in this paper all utilised the same basic architecture. The encoder for the VAEs consisted of 4 convolutional layers, each with 32 channels, 4x4 kernels, and a stride of 2. This was followed by 2 fully connected layers, each of 256 units. The latent distribution consisted of one fully connected layer of 20 units parametrising the mean and log standard deviation of 10 Gaussian random variables (or 32 for the CelebA experiment). The decoder architecture was simply the transpose of the encoder, but with the output parametrising Bernoulli distributions over the pixels. ReLU activations were used throughout” teaches the neural network models (corresponds to the artificial neural network) architecture used for a decoder (corresponds to the inference network)).
Claims 10-14 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Burgess et al. in view of Aliper (US 20200090049 A1) in view of Korthals et al. 
Regarding Claim 10,
Burgess et al. teaches for improving an operation of a variational autoencoder (Burgess et al., Section 6 Pg. 8, “We have developed new insights into why β-VAE learns an axis-aligned disentangled representation of the generative factors of visual data compared to the standard VAE objective. In particular, we identified pressures which encourage β-VAE to find a set of representational axes which best preserve the locality of the data points, and which are aligned with factors of variation that make distinct contributions to improving the data log likelihood. We have demonstrated that these insight produce an actionable modification to the β-VAE training regime” teaches a method for improving the training of Variational Autoencoders).
Burgess et al. does not appear to explicitly teach a computer program product… the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a device to cause the device to
However, Aliper et al., teaches a computer program product… the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a device to cause the device to (Aliper et al., Para. [0038], “The standard VAE with a normal prior p(z)=N(z|0, I) can be improved by replacing p(z) with a more complex distribution pψ(z), which is referred to as a learnable prior” teaches improving a standard VAE. Para. [0007], “” teaches a computer program product. Para. [0162], “In one embodiment, any of the operations, processes, or methods, described herein can be performed or cause to be performed in response to execution of computer-readable instructions stored on a computer-readable medium and executable by one or more processors. The computer-readable instructions can be executed by a processor of a wide range of computing systems from desktop computing systems, portable computing systems, tablet computing systems, hand-held computing systems, as well as network elements, and/or any other computing device” teaches a computer readable storage medium with program instructions that are executable by a device).
Burgess et al. in view Aliper et al. are analogous art because they are from the same field of endeavor and are from the same problem solving area. Namely, they pertain to the field of “variational autoencoder”. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Burgess et al. with Aliper et al., with motivation the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a device to cause the device to. “The proposed model is a Variational Autoencoder having a learnable prior that is parametrized with a Tensor Train (VAE-TTLP). The VAE-TTLP can be used to generate new objects, such as molecules, that have specific properties and that can have specific biological activity (when a molecule). The VAE-TTLP can be trained in a way with the Tensor Train so that the provided data may omit one or more properties of the object, and still result in an object with a desired property” (Aliper et al., Abstract). The proposed teaching is beneficial in that it that provided data may omit one or more properties of the object, and still result in an object with a desired property.
Burgess et al. in view Aliper et al. does not appear to explicitly teach train a generator network of a variational autoencoder to approximate a simulator and generate a first result, the simulator associated with input data and output data, wherein a training data set for the generator network includes the simulator's input data and output data; and based on the simulator's output data and the first result of the generator network, train an inference network of the variational autoencoder to generate a second result, the second result of the trained inference network inverting the first result of the generator and approximating the simulator's input data, the trained inference network functioning as an inverted simulator
However, Korthals et al., teaches train a generator network of a variational autoencoder to approximate a simulator and generate a first result, the simulator associated with input data and output data, wherein a training data set for the generator network includes the simulator's input data and output data (Korthals et al., Fig. 1 and Section I Pg. 2, “We present a novel approach to build and train a multimodal VAE (M'VAE), which models the posterior (i.e. encoders or inverse model) and likelihood (i.e. decoder or forward model) of all combinations of modalities, that comprises the complete marginal joint log-likelihood without loss of generality. Furthermore, we propose a novel objective to maintain re-encoded embeddings (i.e. observation → encoding → decoding → encoding → …) which is necessary to facilitate our proposed fusion approach” teaches training of the encoders or inverse model (corresponds to the generator network) to generate a parameter outputs (corresponds to the first result). Fig. 3 and Section IV Pg. 5, “Furthermore, we investigate a tri-modal data set collected via the Autonomous Mini-Robot [26] simulator comprising a camera, LiDAR, and reflectance sensor. Assuming closed world conditions, only primitive objects with the attributes color E {red, green}, shape E {cylindric, cubic}, and reflectance E {mat, shiny} exist, which results in 23 = 8 objects. Therefore, every object is only assignable to one class in a classification task, if and only if every attribute is sensed” teaches the dataset includes input data from sensor and classes (corresponds to the output). The observations of objects from the camera and LiDAR in the Gazebo simulation is approximated).
based on the simulator's output data and the first result of the generator network, train an inference network of the variational autoencoder to generate a second result, the second result of the trained inference network inverting the first result of the generator and approximating the simulator's input data, the trained inference network functioning as an inverted simulator (Korthals et al., Fig. 1 and Section I Pg. 2, “We present a novel approach to build and train a multimodal VAE (M'VAE), which models the posterior (i.e. encoders or inverse model) and likelihood (i.e. decoder or forward model) of all combinations of modalities, that comprises the complete marginal joint log-likelihood without loss of generality. Furthermore, we propose a novel objective to maintain re-encoded embeddings (i.e. observation → encoding → decoding → encoding → …) which is necessary to facilitate our proposed fusion approach” teaches training of the decoder or forward model (corresponds to the inference network) by decoding (corresponds to inverting) the parameter outputs (corresponds to the first result of the generator network) to a' (corresponds to the second result). Fig. 3 and Section IV Pg. 5, “Furthermore, we investigate a tri-modal data set collected via the Autonomous Mini-Robot [26] simulator comprising a camera, LiDAR, and reflectance sensor. Assuming closed world conditions, only primitive objects with the attributes color E {red, green}, shape E {cylindric, cubic}, and reflectance E {mat, shiny} exist, which results in 23 = 8 objects. Therefore, every object is only assignable to one class in a classification task, if and only if every attribute is sensed” teaches the dataset includes input data from sensor and classes (corresponds to the output). The observations of objects from the camera and LiDAR in the Gazebo simulation is approximated).
Burgess et al. in view Aliper et al. in view of Korthals et al. are analogous art because they are from the same field of endeavor and are from the same problem solving area. Namely, they pertain to the field of “variational autoencoder”. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Burgess et al. and Aliper et al. with Korthals et al., with motivation of training a generator network of a variational autoencoder to approximate a simulator and generate a first result, the simulator associated with input data and output data, wherein a training data set for the generator network includes the simulator's input data and output data; and based on the simulator's output data and the first result of the generator network, training an inference network of the variational autoencoder to generate a second result, the second result of the trained inference network inverting the first result of the generator and approximating the simulator's input data, the trained inference network functioning as an inverted simulator. “Finally, we show that our approach outperforms current VAE approaches on a bi-modal MNIST & fashion-MNIST data set and works sufficiently well as a preprocessing on a tri-modal simulated camera & LiDAR data set from the Gazebo simulator” (Korthals et al., Abstract). The proposed teaching is beneficial in that it outperforms current Variation Autoencoder approaches.
Regarding Claim 11,
Burgess et al. in view Aliper et al. in view of Korthals et al. teaches the computer program product of claim 1, 
Korthals et al. further teaches wherein the simulator's input data, based on which the generator network was trained, includes a representation of latent space of the variational autoencoder (Korthals et al., Fig. 1 and Section I Pg. 1-2, “VAEs encode observations into latent space features that are (ideally) linearly separable… Compressed representations- e.g. the latent space's embedding z - of an object's observations M' are efficiently transmitted between all sensing agents and independently updated as follows: As depicted in Fig. 1, z1 ∈ Z can be unfolded to the original observation using the VAE's decoder networks and combined with any new observation b to update the information in-place z1 → z2 ∈ Z” teaches the input data of the sensor (corresponds to the simulator's input data) including a representation of latent space of the VAE. Fig. 3 and Section IV Pg. 5, “Furthermore, we investigate a tri-modal data set collected via the Autonomous Mini-Robot [26] simulator comprising a camera, LiDAR, and reflectance sensor. Assuming closed world conditions, only primitive objects with the attributes color E {red, green}, shape E {cylindric, cubic}, and reflectance E {mat, shiny} exist, which results in 23 = 8 objects. Therefore, every object is only assignable to one class in a classification task, if and only if every attribute is sensed” teaches the dataset includes input data from sensor and classes (corresponds to the output). 
Burgess et al. in view Aliper et al. in view of Korthals et al. are analogous art because they are from the same field of endeavor and are from the same problem solving area. Namely, they pertain to the field of “variational autoencoder”. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Burgess et al. and Aliper et al. with Korthals et al., with motivation wherein the simulator's input data, based on which the generator network was trained, includes a representation of latent space of the variational autoencoder. “Finally, we show that our approach outperforms current VAE approaches on a bi-modal MNIST & fashion-MNIST data set and works sufficiently well as a preprocessing on a tri-modal simulated camera & LiDAR data set from the Gazebo simulator” (Korthals et al., Abstract). The proposed teaching is beneficial in that it outperforms current Variation Autoencoder approaches.
Regarding Claim 12,
Burgess et al. in view Aliper et al. in view of Korthals et al. teaches the computer program product of claim 11, 
Burgess et al. further teaches wherein the latent space is disentangled and interpretable (Burgess et al., Section 1 Pg. 2, “β-VAE adds an extra hyperparameter β to the VAE objective, which constricts the effective encoding capacity of the latent bottleneck and encourages the latent representation to be more factorised. The disentangled representations learnt by β-VAE have been shown to be important for learning a hierarchy of abstract visual concepts conducive of imagination [17] and for improving transfer performance of reinforcement learning policies, including simulation to reality transfer in robotics” teaches the latent representation being disentangled and interpretable. 
Regarding Claim 13,
Burgess et al. in view Aliper et al. in view of Korthals et al. teaches the computer program product of claim 10, 
Korthals et al. further teaches wherein the device is caused to train the generator network by supervised training (Korthals et al., Section IV Pg. 4, “It is quite common in the multi-modal VAE community to model a bi-modal data set as follows (c.f. [1]-[4]): The first modality a denotes the raw data and b denotes the label (e.g. the digits' images and labels as one-hot vector wrt. the MNIST data set). This is a rather artificial assumption and only sufficient when the objective is within a semi-supervised training framework” teaches utilizing labeled dataset (corresponds to supervised training) to train the multi-modal VAE (corresponds to a variational autoencoder that consist of a generator network)). 
Burgess et al. in view Aliper et al. in view of Korthals et al. are analogous art because they are from the same field of endeavor and are from the same problem solving area. Namely, they pertain to the field of “variational autoencoder”. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Burgess et al. and Aliper et al. with Korthals et al., with motivation wherein the training the generator network includes supervised training. “Finally, we show that our approach outperforms current VAE approaches on a bi-modal MNIST & fashion-MNIST data set and works sufficiently well as a preprocessing on a tri-modal simulated camera & LiDAR data set from the Gazebo simulator” (Korthals et al., Abstract). The proposed teaching is beneficial in that it outperforms current Variation Autoencoder approaches.
Regarding Claim 14,
Burgess et al. in view Aliper et al. in view of Korthals et al. teaches the computer program product of claim 10, 
Burgess et al. further teaches wherein the device is caused to train the inference network by unsupervised training (Burgess et al., Section 1 Pg. 1, “β-VAE is a state of the art model for unsupervised visual disentangled representation learning. It is a modification of the Variational Autoencoder (VAE)” teaches unsupervised training on a β-VAE (corresponds to a variational autencoder that consist of an inference network).
Regarding Claim 17,
Burgess et al. in view Aliper et al. in view of Korthals et al. teaches the computer program product of claim 10, 
Burgess et al. further teaches wherein the generator network is an artificial neural network (Burgess et al., Section A.1 Pg. 11, “The neural network models used for experiments in this paper all utilised the same basic architecture. The encoder for the VAEs consisted of 4 convolutional layers, each with 32 channels, 4x4 kernels, and a stride of 2. This was followed by 2 fully connected layers, each of 256 units. The latent distribution consisted of one fully connected layer of 20 units parametrising the mean and log standard deviation of 10 Gaussian random variables (or 32 for the CelebA experiment). The decoder architecture was simply the transpose of the encoder, but with the output parametrising Bernoulli distributions over the pixels. ReLU activations were used throughout” teaches the neural network models (corresponds to the artificial neural network) architecture used for an encoder (corresponds to the generator network)).
  Regarding Claim 18,
Burgess et al. in view Aliper et al. in view of Korthals et al. teaches the computer program product of claim 10, 
Burgess et al. further teaches wherein the inference network is an artificial neural network (Burgess et al., Section A.1 Pg. 11, “The neural network models used for experiments in this paper all utilised the same basic architecture. The encoder for the VAEs consisted of 4 convolutional layers, each with 32 channels, 4x4 kernels, and a stride of 2. This was followed by 2 fully connected layers, each of 256 units. The latent distribution consisted of one fully connected layer of 20 units parametrising the mean and log standard deviation of 10 Gaussian random variables (or 32 for the CelebA experiment). The decoder architecture was simply the transpose of the encoder, but with the output parametrising Bernoulli distributions over the pixels. ReLU activations were used throughout” teaches the neural network models (corresponds to the artificial neural network) architecture used for a decoder (corresponds to the inference network)).  
Regarding Claim 19,
Burgess et al. teaches a system for improving an operation of a variational autoencoder, comprising (Burgess et al., Para. [0017], “A system, method and technique may be provided, which can generate and train a generative network, for example, a generative adversarial network (GAN). In an embodiment, the generative network is built and trained to learn the future market uncertainty in its multidimensional form for portfolio diversification. The generative network can allow for diversified portfolio combination with a risk adjusted return. For instance, a generative network model can be trained to directly model the market uncertainty, a factor driving future price trend in multidimensional form, such that the non-linear interactions between different assets can be embedded in a generative network” teaches a system for improving the training of Variational Autoencoders)
Burgess et al. does not appear to explicitly teach a hardware processor; a memory device coupled with the hardware processor; the hardware processor configured to at least
However, Aliper et al., teaches a hardware processor (Aliper et al., Para. [0167], “In a very basic configuration 602, computing device 600 generally includes one or more processors 604” teaches the hardware processor).
a memory device coupled with the hardware processor; the hardware processor configured to at least: (Aliper et al., Para. [0178], “n some embodiments, a computer program product can include a non-transient, tangible memory device having computer-executable instructions that when executed by a processor, cause performance of a method” teaches a memory device couple with the hardware processor).
Burgess et al. in view of Aliper et al. does not appear to explicitly teach train a generator network of a variational autoencoder to approximate a simulator and generate a first result, the simulator associated with input data and output data, wherein a training data set for the generator network includes the simulator's input data and output data; and based on the simulator's output data and the first result of the generator network, train an inference network of the variational autoencoder to generate a second result, the second result of the trained inference network inverting the first result of the generator and approximating the simulator's input data, the trained inference network functioning as an inverted simulator
However, Korthals et al., teaches train a generator network of a variational autoencoder to approximate a simulator and generate a first result, the simulator associated with input data and output data, wherein a training data set for the generator network includes the simulator's input data and output data (Korthals et al., Fig. 1 and Section I Pg. 2, “We present a novel approach to build and train a multimodal VAE (M'VAE), which models the posterior (i.e. encoders or inverse model) and likelihood (i.e. decoder or forward model) of all combinations of modalities, that comprises the complete marginal joint log-likelihood without loss of generality. Furthermore, we propose a novel objective to maintain re-encoded embeddings (i.e. observation → encoding → decoding → encoding → …) which is necessary to facilitate our proposed fusion approach” teaches training of the encoders or inverse model (corresponds to the generator network) to generate a parameter outputs (corresponds to the first result). Fig. 3 and Section IV Pg. 5, “Furthermore, we investigate a tri-modal data set collected via the Autonomous Mini-Robot [26] simulator comprising a camera, LiDAR, and reflectance sensor. Assuming closed world conditions, only primitive objects with the attributes color E {red, green}, shape E {cylindric, cubic}, and reflectance E {mat, shiny} exist, which results in 23 = 8 objects. Therefore, every object is only assignable to one class in a classification task, if and only if every attribute is sensed” teaches the dataset includes input data from sensor and classes (corresponds to the output). The observations of objects from the camera and LiDAR in the Gazebo simulation is approximated).
based on the simulator's output data and the first result of the generator network, train an inference network of the variational autoencoder to generate a second result, the second result of the trained inference network inverting the first result of the generator and approximating the simulator's input data, the trained inference network functioning as an inverted simulator (Korthals et al., Fig. 1 and Section I Pg. 2, “We present a novel approach to build and train a multimodal VAE (M'VAE), which models the posterior (i.e. encoders or inverse model) and likelihood (i.e. decoder or forward model) of all combinations of modalities, that comprises the complete marginal joint log-likelihood without loss of generality. Furthermore, we propose a novel objective to maintain re-encoded embeddings (i.e. observation → encoding → decoding → encoding → …) which is necessary to facilitate our proposed fusion approach” teaches training of the decoder or forward model (corresponds to the inference network) by decoding (corresponds to inverting) the parameter outputs (corresponds to the first result of the generator network) to a' (corresponds to the second result). Fig. 3 and Section IV Pg. 5, “Furthermore, we investigate a tri-modal data set collected via the Autonomous Mini-Robot [26] simulator comprising a camera, LiDAR, and reflectance sensor. Assuming closed world conditions, only primitive objects with the attributes color E {red, green}, shape E {cylindric, cubic}, and reflectance E {mat, shiny} exist, which results in 23 = 8 objects. Therefore, every object is only assignable to one class in a classification task, if and only if every attribute is sensed” teaches the dataset includes input data from sensor and classes (corresponds to the output). The observations of objects from the camera and LiDAR in the Gazebo simulation is approximated).
Burgess et al. in view Aliper et al. in view of Korthals et al. are analogous art because they are from the same field of endeavor and are from the same problem solving area. Namely, they pertain to the field of “variational autoencoder”. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Burgess et al. and Aliper et al. with Korthals et al., with motivation to train a generator network of a variational autoencoder to approximate a simulator and generate a first result, the simulator associated with input data and output data, wherein a training data set for the generator network includes the simulator's input data and output data; and based on the simulator's output data and the first result of the generator network, train an inference network of the variational autoencoder to generate a second result, the second result of the trained inference network inverting the first result of the generator and approximating the simulator's input data, the trained inference network functioning as an inverted simulator. “Finally, we show that our approach outperforms current VAE approaches on a bi-modal MNIST & fashion-MNIST data set and works sufficiently well as a preprocessing on a tri-modal simulated camera & LiDAR data set from the Gazebo simulator” (Korthals et al., Abstract). The proposed teaching is beneficial in that it outperforms current Variation Autoencoder approaches.    Regarding Claim 20,
Burgess et al. in view Aliper et al. in view of Korthals et al. teaches the system of claim 19, 
Korthals et al. further teaches wherein the simulator's input data, based on which the generator network was trained, includes a representation of latent space of the variational autoencoder (Korthals et al., Fig. 1 and Section I Pg. 1-2, “VAEs encode observations into latent space features that are (ideally) linearly separable… Compressed representations- e.g. the latent space's embedding z - of an object's observations M' are efficiently transmitted between all sensing agents and independently updated as follows: As depicted in Fig. 1, z1 ∈ Z can be unfolded to the original observation using the VAE's decoder networks and combined with any new observation b to update the information in-place z1 → z2 ∈ Z” teaches the input data of the sensor (corresponds to the simulator's input data) including a representation of latent space of the VAE. Fig. 3 and Section IV Pg. 5, “Furthermore, we investigate a tri-modal data set collected via the Autonomous Mini-Robot [26] simulator comprising a camera, LiDAR, and reflectance sensor. Assuming closed world conditions, only primitive objects with the attributes color E {red, green}, shape E {cylindric, cubic}, and reflectance E {mat, shiny} exist, which results in 23 = 8 objects. Therefore, every object is only assignable to one class in a classification task, if and only if every attribute is sensed” teaches the dataset includes input data from sensor and classes (corresponds to the output). 
Burgess et al. in view Aliper et al. in view of Korthals et al. are analogous art because they are from the same field of endeavor and are from the same problem solving area. Namely, they pertain to the field of “variational autoencoder”. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Burgess et al. and Aliper et al. with Korthals et al., with motivation wherein the simulator's input data, based on which the generator network was trained, includes a representation of latent space of the variational autoencoder. “Finally, we show that our approach outperforms current VAE approaches on a bi-modal MNIST & fashion-MNIST data set and works sufficiently well as a preprocessing on a tri-modal simulated camera & LiDAR data set from the Gazebo simulator” (Korthals et al., Abstract). The proposed teaching is beneficial in that it outperforms current Variation Autoencoder approaches. 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Burgess et al. in view of Korthals et al. in further view of Krajewski et al. (“Data-Driven Maneuver Modeling using Generative Adversarial Networks and Variational Autoencoders for Safety Validation of Highly Automated Vehicles”)
Regarding Claim 6,
Burgess et al. in view Korthals et al. teaches the method of claim 1, 
Burgess et al. in view Korthals et al. does not appear to explicitly teach wherein the training the generator network includes minimizing a measure of discrepancy D on observations from the simulator and the generator network on the same input data
However, Krajewski et al., teaches wherein the training the generator network includes minimizing a measure of discrepancy D on observations from the simulator and the generator network on the same input data (Krajewski et al., Section III.C Pg. 2387, “To measure the trajectory quality for our TraVAE, we do not need to repurpose any part of the network, as the network already minimizes the mean squared error loss between the original trajectories and the reconstructed trajectories during training. Although, images reconstructed by autoencoders are typically blurry, this does not pose a problem for trajectories, as smooth trajectories are desired” teaches training of the TraVAE (corresponds to the variational autoencoder that includes a generator network) by minimizing the mean squared error loss (corresponds to the measure of discrepancy D) of the original trajectory (corresponds to observation from the simulator that is the input data to the generator)).
Burgess et al. in view Korthals et al. in view of Krajewski et al. are analogous art because they are from the same field of endeavor and are from the same problem solving area. Namely, they pertain to the field of “variational autoencoder”. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Burgess et al. and Korthals et al., with Krajewski et al., with motivation wherein the training the generator network includes minimizing a measure of discrepancy D on observations from the simulator and the generator network on the same input data. “Both networks, called TraGAN and TraVAE, are able to generate synthetic lane change maneuver trajectories that are realistic” (Krajewski et al., Conclusion). The proposed teaching is beneficial in that it can be utilized to improve other neural networks or to guide the test case generation.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Burgess et al. in view of Aliper et al. in view of Korthals et al. in further view of Krajewski et al. 
Regarding Claim 15,
Burgess et al. in view Aliper et al. in view of Korthals et al. teaches the computer program product of claim 10, 
Krajewski et al. further teaches wherein the device is caused to train the generator network by minimizing a measure of discrepancy D on observations from the simulator and the generator network on the same input data (Krajewski et al., Section III.C Pg. 2387, “To measure the trajectory quality for our TraVAE, we do not need to repurpose any part of the network, as the network already minimizes the mean squared error loss between the original trajectories and the reconstructed trajectories during training. Although, images reconstructed by autoencoders are typically blurry, this does not pose a problem for trajectories, as smooth trajectories are desired” teaches training of the TraVAE (corresponds to the variational autoencoder that includes a generator network) by minimizing the mean squared error loss (corresponds to the measure of discrepancy D) of the original trajectory (corresponds to observation from the simulator that is the input data to the generator)).
Burgess et al. in view of Aliper et al. in view Korthals et al. in view of Krajewski et al. are analogous art because they are from the same field of endeavor and are from the same problem solving area. Namely, they pertain to the field of “variational autoencoder”. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Burgess et al., Aliper et al., and Korthals et al., with Krajewski et al., with motivation wherein the training the generator network includes minimizing a measure of discrepancy D on observations from the simulator and the generator network on the same input data. “Both networks, called TraGAN and TraVAE, are able to generate synthetic lane change maneuver trajectories that are realistic” (Krajewski et al., Conclusion). The proposed teaching is beneficial in that it can be utilized to improve other neural networks or to guide the test case generation.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Burgess et al. in view of Korthals et al. in further view of Krajewski et al. in view of Tran et al. (“Hierarchical Implicit Models and Likelihood-Free Variational Inference”)
Regarding Claim 7,
Burgess et al. in view Korthals et al. teaches the method of claim 1, 
Burgess et al. in view Korthals et al. does not appear to explicitly teach wherein the training the inference network includes minimizing a measure of discrepancy D on observations from the simulator on the input data and from the generator network on posterior parameters that the inference network outputs
However, Krajewski et al., teaches wherein the training the inference network includes minimizing a measure of discrepancy D on observations from the simulator on the input data and from the generator network on posterior parameters that the inference network outputs (Krajewski et al., Section III.C Pg. 2387, “To measure the trajectory quality for our TraVAE, we do not need to repurpose any part of the network, as the network already minimizes the mean squared error loss between the original trajectories and the reconstructed trajectories during training. Although, images reconstructed by autoencoders are typically blurry, this does not pose a problem for trajectories, as smooth trajectories are desired” teaches training of the TraVAE (corresponds to the variational autoencoder that includes a discriminator network. The discriminator network corresponds to the inference network) by minimizing the mean squared error loss (corresponds to the measure of discrepancy D) of the original trajectory (corresponds to observation from the simulator that is the input data to the generator). Section II.C.1 Pg. 2385, “An encoder network is trained to encode inputs to a low dimensional representation. To learn a meaningful latent representation, a decoder network has to reconstruct the original input using this representation. By training the network to minimize the difference between the network input and output, the latent space representation has to retain as much information as possible. After training, the decoder network is used to generate new data by sampling from the latent space” teaches training the decoder network to minimize the difference (corresponds to the discrepancy D) of the input (corresponds to input data from the generator network) and output (corresponds to the posterior parameters that the inference network outputs)).
Burgess et al. in view Korthals et al. in view of Krajewski et al. are analogous art because they are from the same field of endeavor and are from the same problem solving area. Namely, they pertain to the field of “variational autoencoder”. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Burgess et al. and Korthals et al., with Krajewski et al., with motivation wherein the training the inference network includes minimizing a measure of discrepancy D on observations from the simulator on the input data and from the generator network on posterior parameters that the inference network outputs. “Both networks, called TraGAN and TraVAE, are able to generate synthetic lane change maneuver trajectories that are realistic” (Krajewski et al., Conclusion). The proposed teaching is beneficial in that it can be utilized to improve other neural networks or to guide the test case generation.
Burgess et al. in view of Korthals et al. in view of Krajewski et al. does not appear to explicitly teach which is a sample from a standard Gaussian, and latent variables of the simulator's observation are hidden
However, Tran et al., teaches which is a sample from a standard Gaussian, and latent variables of the simulator's observation are hidden (Tran et al., Fig 3a and Section 2 Pg. 2 “where xn is an observation, zn are latent variables associated to that observation (local variables), and β are latent variables shared across observations (global variables)” teaches the hidden state is now an implicit variable of the observations). Section 4 Pg. 8, “If the injected noise t,z combines linearly with the output of gz, the induced distribution p(zt | xt−1, zt−1) is Gaussian parameterized by that output” teaches the Gaussian is parameterized).
Burgess et al. in view Korthals et al. in view of Krajewski et al. in view of Tran et al. are analogous art because they are from the same field of endeavor and are from the same problem solving area. Namely, they pertain to the field of “variational autoencoder”. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Burgess et al., Korthals et al., and Krajewski et al. with Tran et al., with motivation which is a sample from a standard Gaussian, and latent variables of the simulator's observation are hidden. “This matches the model’s flexibility and allows for accurate approximation of the posterior. We demonstrate diverse applications: a large-scale physical simulator for predator-prey populations in ecology; a Bayesian generative adversarial network for discrete data; and a deep implicit model for text generation” (Tran et al., Abstract). The proposed teaching is beneficial in that it matches the model’s flexibility and allows for accurate approximation of the posterior.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Burgess et al. in view of Aliper et al. in view of Korthals et al. in further view of Krajewski et al. in view of Tran et al. 
Regarding Claim 16,
Burgess et al. in view of Aliper et al. in view Korthals et al. teaches the computer program product of claim 10, 
Burgess et al. in view of Aliper et al. in view Korthals et al. does not appear to explicitly teach wherein the device is caused to train the inference network by minimizing a measure of discrepancy D on observations from the simulator on the input data and from the generator network on posterior parameters that the inference network outputs
However, Krajewski et al., teaches wherein the device is caused to train the inference network by minimizing a measure of discrepancy D on observations from the simulator on the input data and from the generator network on posterior parameters that the inference network outputs (Krajewski et al., Section III.C Pg. 2387, “To measure the trajectory quality for our TraVAE, we do not need to repurpose any part of the network, as the network already minimizes the mean squared error loss between the original trajectories and the reconstructed trajectories during training. Although, images reconstructed by autoencoders are typically blurry, this does not pose a problem for trajectories, as smooth trajectories are desired” teaches training of the TraVAE (corresponds to the variational autoencoder that includes a discriminator network. The discriminator network corresponds to the inference network) by minimizing the mean squared error loss (corresponds to the measure of discrepancy D) of the original trajectory (corresponds to observation from the simulator that is the input data to the generator). Section II.C.1 Pg. 2385, “An encoder network is trained to encode inputs to a low dimensional representation. To learn a meaningful latent representation, a decoder network has to reconstruct the original input using this representation. By training the network to minimize the difference between the network input and output, the latent space representation has to retain as much information as possible. After training, the decoder network is used to generate new data by sampling from the latent space” teaches training the decoder network to minimize the difference (corresponds to the discrepancy D) of the input (corresponds to input data from the generator network) and output (corresponds to the posterior parameters that the inference network outputs)).
Burgess et al. in view Aliper et al. in view of Korthals et al. in view of Krajewski et al. are analogous art because they are from the same field of endeavor and are from the same problem solving area. Namely, they pertain to the field of “variational autoencoder”. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Burgess et al., Aliper et al., and Korthals et al., with Krajewski et al., with motivation wherein the device is caused to train the inference network by minimizing a measure of discrepancy D on observations from the simulator on the input data and from the generator network on posterior parameters that the inference network outputs. “Both networks, called TraGAN and TraVAE, are able to generate synthetic lane change maneuver trajectories that are realistic” (Krajewski et al., Conclusion). The proposed teaching is beneficial in that it can be utilized to improve other neural networks or to guide the test case generation.
Burgess et al. in view Aliper et al. in view of Korthals et al. in view of Krajewski et al. does not appear to explicitly teach which is a sample from a standard Gaussian, and latent variables of the simulator's observation are hidden
However, Tran et al., teaches which is a sample from a standard Gaussian, and latent variables of the simulator's observation are hidden (Tran et al., Fig 3a and Section 2 Pg. 2 “where xn is an observation, zn are latent variables associated to that observation (local variables), and β are latent variables shared across observations (global variables)” teaches the hidden state is now an implicit variable of the observations). Section 4 Pg. 8, “If the injected noise t,z combines linearly with the output of gz, the induced distribution p(zt | xt−1, zt−1) is Gaussian parameterized by that output” teaches the Gaussian is parameterized).
Burgess et al. in view Aliper et al. in view Korthals et al. in view of Krajewski et al. in view of Tran et al. are analogous art because they are from the same field of endeavor and are from the same problem solving area. Namely, they pertain to the field of “variational autoencoder”. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Burgess et al., Aliper et al., Korthals et al., and Krajewski et al. with Tran et al., with motivation which is a sample from a standard Gaussian, and latent variables of the simulator's observation are hidden. “This matches the model’s flexibility and allows for accurate approximation of the posterior. We demonstrate diverse applications: a large-scale physical simulator for predator-prey populations in ecology; a Bayesian generative adversarial network for discrete data; and a deep implicit model for text generation” (Tran et al., Abstract). The proposed teaching is beneficial in that it matches the model’s flexibility and allows for accurate approximation of the posterior. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Henry T Nguyen whose telephone number is (571)272-8860. The examiner can normally be reached Monday-Friday 8:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on (571) 272-7796. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HENRY TRONG NGUYEN/
Examiner, Art Unit 2125                                                                                                                                                                                             
/KAMRAN AFSHAR/Supervisory Patent Examiner, Art Unit 2125